Citation Nr: 0638261	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 decision by the RO in Sun Juan, Puerto 
Rico.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran claims he needs the daily aid and attendance 
(A&A) of another person and that he is housebound (HB) due to 
the severity of his disabilities.

A preliminary review of the claims file indicates VA must 
further assist the veteran in developing the evidence 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 
3.103(a), 3.159.  VA examinations in February 2004 revealed 
several disabilities.  In his November 2004 notice of 
disagreement (NOD), February 2005 substantive appeal (VA Form 
9S), and in an additional statement in support of claim (VA 
Form 21-4138) more recently submitted in December 2005, the 
veteran alleged that his medical conditions have 
significantly worsened since his VA examination.  He listed a 
litany of medical ailments as reason to grant his claim, 
including a chronic heart condition, an upper extremities 
condition involving loss of use of his right arm, loss of use 
of his left hand from amputation of his fingers, impairment 
in his lower extremities, arthritis, and a skin condition 
involving black nails on his hands.  He also indicated he 
does not have the financial means to obtain supporting 
medical evidence.  So he should be re-examined to assess the 
current severity of his disabilities.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994).



The Board also sees the veteran was awarded Social Security 
Administration (SSA) disability benefits in January 2001.  
The medical evidence of record essentially consists solely of 
reports of his VA examinations.  So if there are additional 
records that SSA used in adjudicating his claim with that 
agency, then they, too, should be obtained and considered.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Contact the SSA and obtain all 
records considered by that agency in 
deciding the veteran's claim for 
disability benefits, including a copy of 
the decision itself, medical records, 
hearing transcript, etc.

2.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
concerning the current severity of his 
various disabilities - including 
especially insofar as whether they are 
sufficiently severe to necessitate the 
regular aid and attendance of another 
person and whether they render him 
housebound.  It would be helpful if VA 
Form 21-2680 (Examination for Housebound 
Status or Need for Regular Aid and 
Attendance) was completed in this 
regard.  Conduct all diagnostic testing 
and evaluation needed to make these 
determinations.  Have the designated 
examiner review the claims file, 
including a copy of this remand, for the 
veteran's pertinent medical and other 
history.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.



3.  Then readjudicate the veteran's 
claim in light of the additional 
evidence obtained.  If it is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond to it before returning the case 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


